DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 3-5, 8-13) in the reply filed on 11/22/2021 is acknowledged. Claims 1-3, 5-11, 13-19 are directed toward Species I.  Claims 4, 12, and 20 are withdrawn from consideration.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jahn (US 2855034 A).
Regarding claim 1, Jahn discloses a gas line for a gas appliance, the gas line comprising; 
a) a main portion (17) defined as a portion of a tube and having a first nominal inside diameter; and 
b) an orifice portion (14) defined as a portion of a tube and being adjacent the main portion, the orifice portion having a second nominal inside diameter (16) less than the first nominal inside diameter.  

Regarding claim 7, Jahn discloses a gas powered appliance comprising; 
a) gas line comprising; 
i. a main portion (17) defined as a portion of a tube and having a first nominal inside diameter; and 
ii. an orifice portion (14)  defined as a portion of a tube and being adjacent the main portion, the orifice portion having a second nominal inside diameter(16) less than the first nominal inside diameter; 
b) a mixing chamber (12) defining an opening, wherein the gas line orifice portion extends through the opening into the internal volume of the mixing chamber (Fig).  

Regarding claim 10, Jahn discloses wherein the mixing chamber includes a second opening (20) for receiving combustion air.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Tanbour (US 20100101509 A1).
Regarding claims 2, 8, Jahn fails to disclose wherein the orifice portion and the main portion are integrally formed from a common tube section.  However, Tanbour teaches a gas supply line wherein the orifice portion (218, 220; Figs. 12, 13) and the main portion (20, Figs. 12, 13) are integrally formed from a common tube section.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the orifice portion and the main portion are integrally formed from a common tube section, so that there is a leakproof connection between the main portion and the orifice portion.  This leakproof connection would prevent gas from leaking out of the gas line and into the mixing chamber, or room in which the gas appliance is located.  

Regarding claim 15, Jahn discloses (see rejection of claim 1 for citations unless otherwise noted) a gas line for a gas appliance, the gas line comprising; a) a main portion defined as a portion of a tube and having a first nominal inside diameter; and b) an orifice portion defined as a portion of a tube and being adjacent the main portion, the orifice portion having a second nominal inside diameter less than the first nominal inside diameter 
EXCEPT the orifice portion and the main portion are integrally formed from a common tube section.  
However, Tanbour teaches a gas supply line wherein the orifice portion (218, 220; Figs. 12, 13) and the main portion (20, Figs. 12, 13) are integrally formed from a common tube section.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the orifice portion and the main portion are integrally formed from a common tube section, so that there is a leakproof connection between the main portion and the orifice portion.  This leakproof connection would prevent gas from leaking out of the gas line and into the mixing chamber, or room in which the gas appliance is located.
  
Regarding claim 16, Jahn fails to disclose wherein the gas line is formed from a metal material.  However, the Examiner is taking Official Notice that it is well-known and common knowledge to use metal for gas supply lines.  Moreover, it would have been obvious wherein the main portion and orifice portion are formed from a metal since metals are cheap, lightweight, and has a long history of dependable usage for gas lines.  
Regarding claim 17, Jahn fails to disclose wherein the gas line is formed from a copper material.  However, the Examiner is taking Official Notice that it is well-known and common knowledge to use copper for gas supply lines.  Moreover, it would have been obvious wherein the gas line is formed from copper since copper is cheap, lightweight, and has a long history of dependable usage for gas lines.  
Regarding claims 19, Jahn fails to disclose wherein the orifice portion includes a tapered portion transitioning the tube from the first nominal inside diameter to the second nominal inside diameter.  
However, Tanbour teaches a gas supply line with an integrally-formed main portion (20, Figs. 12, 13) and orifice portion (218, 220), wherein the orifice portion (218, 220; Figs. 12, 13) includes a tapered portion transitioning the tube from the first nominal inside diameter to the second nominal inside diameter.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the gas line is integrally-formed such that the orifice portion includes a tapered portion transitioning the tube from the first nominal inside diameter to the second nominal inside diameter.  The motivation to combine is so that there is a leakproof connection between the main portion and the orifice portion.  This leakproof connection would prevent gas from leaking out of the gas line and into the mixing chamber, or room in which the gas appliance is located.  
Claims 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Karamanos (US 20070262162 A1).
Regarding claims 3, 11, Jahn fails to disclose wherein the orifice portion is a spun metal component.  However, Karamanos teaches using spin metal fabrication for forming a copper tube (para. 53).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the orifice portion is a spun metal component since metal spinning is a known fabrication method for forming customized tubular shapes.  
Claims 5, 6, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A).
Regarding claims 5, 13, Jahn suggests based on the figure wherein the second nominal inside diameter is less than half of the first nominal inside diameter.  
Regarding claims 6, 14, Jahn fails to disclose wherein the main portion and orifice portion are formed from a copper material.  However, the Examiner is taking Official Notice that it is well-known and common knowledge to use copper for gas supply lines.  Moreover, it would have been obvious wherein the main portion and orifice portion are formed from copper since copper is cheap, lightweight, and has a long history of dependable usage for gas lines.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Crompton (US 20120284994 A1).
Regarding claim 9, Jahn fails to disclose wherein the mixing chamber includes a plurality of flanges extending radially inward into the opening, the plurality of flanges engaging with the gas line to retain the gas line to the mixing chamber.  
However, Crompton teaches the technique of using flanges to retain a pipe in place within an opening.  Specifically, Crompton teaches a pipe fitting comprising an opening, wherein a plurality of flanges (teeth 19, Fig. 2) extend radially inward into the opening, the plurality of flanges engaging with a pipe to retain the pipe to the opening (para. 44).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to apply the technique taught by Crompton to the mixing chamber of Jahn such that the mixing chamber includes a plurality of flanges extending radially inward into the opening, the plurality of flanges engaging with the gas line to retain the gas line to the mixing chamber.  The motivation to combine is so that the gas line can be securely attached to the mixing chamber without loosening over time.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Tanbour (US 20100101509 A1), as applied to claim 15, and further in view of Karamanos (US 20070262162 A1).
Regarding claim 18, Jahn fails to disclose wherein the orifice portion is a spun metal portion of the tube.  However, Karamanos teaches using spin metal fabrication for forming a copper tube (para. 53).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the orifice portion is a spun metal portion of the tube since metal spinning is a known fabrication method for forming customized tubular shapes.  










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762